                                                                                                                              FILED
                                                                                                                     U.S. DISTRICT COURT
GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations                                               AUGUSTA DiV.

                                                                                                                              -k AH II: 22
                                           United States District Court
                                                                Southern District ofGeorgia                      f^l FRK . TTOar
                                                                                                                           Wvii. ^
                                                                       Augusta Division                                 SA DIST. OF g£
               UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    V.
                                                                                     (For Revocation of Probation or Supervised Release)
                       Matthew Jack Morris
                                                                                      Case Number:              1:97CR00044-2

                                                                                      USM Number:               09626-021

                                                                                      Alex Matthew Brown
                                                                                      Defendant's Attorney
THE DEFENDANT:

|X| admitted guilt to violation of mandatory and standard conditions of the term of supervision.
□ was found in violation of conditions(s)                                                            after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                        Violation Ended


               1                   The defendant failed to refrain from unlawful use of a controlled substance                April 20, 2017
                                   (mandatory condition).
               2                The defendant committed another federal, state, or local crime (mandatory     May 18, 2018
                                condition).
                                See Page 2 for Additional Violations
           The defendant is sentenced as provided on page 3 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                      and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              March 2, 2020
Last Four Digits of Defendant's Soc. Sec: 5137                                Date of Impos^n of Judgment


Defendant's Year of Birth:       1968
                                                                              Signature of Judge


City and State of Defendant's Residence:
                                                                              Dudley H. Bowen, Jr.
Pooler. Georgia                                                               United States Di^rict Judge
                                                                              Name and Title of Judge




                                                                              Date
GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                           Judgment— Page 2 of3
DEFENDANT:            Matthew Jack Morris
CASE NUMBER:           l:97CR00044-2




                                                 ADDITIONAL VIOLATIONS

                                                                                                          Violation
Violation Number            Nature of Violation                                                           Concluded

           3                The defendant associated with a person engaged in criminal activity and       May 18, 2018
                            was not granted permission to do so by the probation officer (standard
                            condition).

                            The defendant failed to notify the probation officer within 72 hours of       May21,2018
                            being arrested or questioned by a law enforcement officer (standard
                            condition).

                            The defendant failed to refrain from unlawful use of a controlled substance   December 14, 2018
                           (mandatory condition).

                            The defendant failed to refrain from unlawful use of a controlled substance   September 30, 2019
                           (mandatory condition).
                            The defendant failed to refrain from unlawful use ofa controlled substance    January 17, 2020
                           (mandatory condition).
GAS 245D              (Rev. 09/1 1) Judgment in a Criminal Case for Revocations


                                                                                                                      Judgment— Page 3 of3
DEFENDANT:                    Matthew Jack Morris
CASE NUMBER:                  l:97CR00044-2



                                                                    IMPRISONMENT

           The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total tenn of: 14 months.




            The Court makes the following recommendations to the Bureau of Prisons:
            Designation to the Bureau of Prisons facility in Edgefield, South Carolina, is recommended.




     lEI    The defendant is remanded to the custody of the United States Marshal.

     □       The defendant shall surrender to the United States Marshal for this district:

           □     at                                   □          a.m.     □       p.m.    on
           □     as notified by the United States Marshal.

     □       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □     before 2 p.m. on
           □     as notified by the United States Marshal.

           □     as notified by the Probation or Pretrial Services Office.


                                                                            RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                               to


at                                                         , with a certified copy of this judgment.


                                                                                                          UNITED STATES MARSHAL




                                                                                     By
                                                                                                       DEPUTY UNITED STATES MARSHAL
